Citation Nr: 0811558	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant has eligibility for Department of 
Veterans Affairs benefits as the veteran's surviving spouse.  


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and her grandson.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from January 1993 to January 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of December 
2004 by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).  In the decision, the RO 
concluded that the appellant was not entitled to VA benefits 
as the veteran's surviving spouse because she had not 
continuously cohabited with the veteran.


FINDINGS OF FACT

1.  The appellant and the veteran were married in September 
1977.

2.  The veteran died in March 2004.

3.  The appellant did not live continuously with the veteran 
from the date of their marriage to the date of the veteran's 
death.  

4.  The initial separation in 1983 was due to the misconduct 
of, or procured by, the veteran without the fault of the 
appellant.

5.  There is also evidence of a subsequent reconciliation 
which was terminated on the basis of health reasons and did 
not show an intent on the part of the surviving spouse to 
desert the veteran.  





CONCLUSION OF LAW

The continuous cohabitation requirement for establishing the 
eligibility of the appellant to VA benefits as the surviving 
spouse of the veteran has been met.  38 U.S.C.A. § 101(3) 
(West 2002); 38 C.F.R. § 3.53 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by 
concluding that she is not eligible for benefits as the 
veteran's surviving spouse.  She asserts that her separations 
from the veteran were necessitated by his violent outbursts.  
She presented testimony to that effect during a hearing held 
at the RO in November 2006.  She also reported in a written 
statement dated in November 2004 that the veteran had stayed 
with her at her residence approximately four months prior to 
being admitted to a nursing home.  She reported that they 
then separated again due to his failing health and need for 
continuing care.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the evidence supports the appellant's claim 
for eligibility for VA benefits as the veteran's surviving 
spouse.

Under 38 U.S.C.A. § 101(3), the term "surviving spouse" 
means a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran from the date of marriage until the date of 
the veteran's death, except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without fault of the surviving spouse.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section. 38 C.F.R. § 3.53(b).

Some of the facts in this case are not in dispute.  The 
appellant and the veteran were married in September 1977.  
The veteran died in March 2004.  

Although the appellant initially claimed to have lived 
continuously with the veteran from the date of marriage until 
the date of death, the Board finds that the preponderance of 
the evidence establishes that an extended separation 
occurred.  In this regard, the Board notes that a Declaration 
of Marital Status from submitted by the veteran in December 
1983 reflects that the veteran reported that he and his wife 
had separated.  He indicated that it was because they could 
not get along.  Similarly, the veteran subsequently also 
stated in numerous Improved Pension Eligibility Verification 
Reports that he was married but not living with his spouse.  

In light of the separation which occurred, the appellant may 
only be recognized as the veteran's surviving spouse if the 
separation was due to the misconduct of, or procured by, the 
veteran, without fault of the surviving spouse.  See 
38 U.S.C.A. § 101(3).  The United States Court of Veterans 
Appeals (Court) has held in Gregory v. Brown, 5 Vet.App. 108, 
112 (1993), that:

The language of 38 U.S.C.A. § 101(3) and 
38 C.F.R. § 3.50(b)(1) does not indicate 
that the without-fault requirement is a 
continuing one.  Rather, under this 
language, fault or the absence of fault 
is to be determined based on an analysis 
of conduct at the time of the separation.  
Certain conduct subsequent to the time of 
separation may be relevant in an 
appropriate case with respect to the 
question of fault at the time of 
separation, but the mere acts of seeking 
divorce and failing to reconcile are not 
in and of themselves relevant to such 
question, and, standing alone, do not 
constitute evidence of fault at the time 
of separation.  Certainly, if a spouse 
has been physically and emotionally 
abused and separates from the abuser, the 
abused spouse's acts of initiating a 
divorce and refusing to reconcile would 
not be competent evidence to demonstrate 
fault on the part of the abused spouse at 
the time of the separation.

Under 38 C.F.R. § 3.53, the statement of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information.  In this case, the 
appellant contends that the separation occurred because the 
veteran became violent and she feared for her own safety and 
the safety of her children.  Her account has been 
corroborated by witness statements from her relatives and 
acquaintances.  For example, the appellant's son stated in a 
letter dated in November 2006 that the veteran and his mother 
had a rocky relationship and would constantly breakup and get 
back together.  

In a letter dated in March 2007, a local constable reported 
that it was his job to keep the peace in the community, and 
that during the years from 1982 through 2002, he was often 
called to scenes where the veteran was threatening and 
shooting.  He further stated that most people in the 
community found the veteran to be quite intimidating, 
especially his wife (the appellant).   

The appellant has also submitted law enforcement documents 
showing that the veteran had been charged on several 
occasions with offenses such as carrying a concealed weapon, 
disturbing the peace, discharging a firearm in the city 
limit, and murder.  Although none of the incidents were noted 
to involve violence against the appellant, the arrests and 
charges tend to corroborate the appellant's claim of fearing 
for her safety.  Therefore, in accordance with the regulation 
cited above, the Board accepts the appellant's statement as 
being true.  

The Board notes that the evidence which is of record does not 
contain persuasive evidence which contradicts the appellant's 
account of the reason for the separation.  The Board has 
noted that in her previous written statement in November 
2004, she said that the separation in the early 80's occurred 
after a period in which she had been driven to drinking.  
However, even if that admission suggests the possibility that 
she was partially at fault in the initial separation, the 
same statement also includes an account of a reconciliation 
shortly before the veteran's death which continued until he 
was placed in a nursing home due to medical necessity.  Also, 
in a letter dated in November 2005, the appellant reported 
that after the veteran was placed in a nursing home, she 
remained by his side continuously until his demise.  The 
appellant's account is corroborated by a witness statement 
dated in March 2005 from a retired principal which indicates 
that the couple remained married until his death, and were 
separated prior to his death due to the veteran's physical 
and mental conditions which caused him to be placed into a 
nursing facility.  

In summary, the Board finds that the there is evidence of a 
subsequent reconciliation which was terminated on the basis 
of health reasons and did not show an intent on the part of 
the surviving spouse to desert the veteran.  Accordingly, the 
appellant meets the continuous cohabitation requirements for 
recognition as the veteran's surviving spouse for purposes of 
eligibility for VA benefits.


ORDER

The appeal with respect to whether the appellant meets the 
requirements eligibility for VA benefits as the veteran's 
surviving spouse is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


